
	
		III
		111th CONGRESS
		2d Session
		S. RES. 621
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2010
			Mrs. Murray (for
			 herself, Mr. Isakson,
			 Mr. Begich, and Mr. Casey) submitted the following resolution; which
			 was referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		RESOLUTION
		Expressing support for designation of
		  October 7, 2010, as Jumpstart’s Read for the Record
		  Day.
	
	
		Whereas Jumpstart, a national early education
			 organization, is working to ensure that all children in the United States enter
			 school prepared to succeed;
		Whereas Jumpstart recruits and trains college students and
			 community volunteers year-round to work with preschool children in low-income
			 communities, helping the children to develop the key language and literacy
			 skills they need to succeed in school and in life;
		Whereas, since 1993, Jumpstart has engaged more than
			 20,000 adults in service to more than 70,000 young children in communities
			 across the United States;
		Whereas Jumpstart’s Read for the Record, presented in
			 partnership with Pearson, is a world record-breaking campaign, now in its fifth
			 year, that harnesses the power of reading by bringing adults and children
			 together to read the same book on the same day;
		Whereas the goals of the campaign are to raise national
			 awareness of the early literacy crisis, provide books to children in low-income
			 households through donations and sponsorship, celebrate the commencement of
			 Jumpstart’s program year, and raise money to support Jumpstart’s year-long work
			 with preschool children;
		Whereas October 7, 2010, would be an appropriate date to
			 designate as Jumpstart’s Read for the Record Day because
			 Jumpstart aims to set the world record for the largest shared reading
			 experience on that date; and
		Whereas Jumpstart hopes to engage 2,500,000 children to
			 read Ezra Jack Keats’ The Snowy Day during this record-breaking
			 celebration of reading, service, and fun, all in support of the preschool
			 children of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 designation of October 7, 2010, as Jumpstart’s Read for the Record
			 Day;
			(2)recognizes the
			 fifth year of Jumpstart’s Read for the Record; and
			(3)encourages
			 adults, including grandparents, parents, teachers, and college students, to
			 join children in creating the largest shared reading experience in the world
			 and to show their support for early literacy and Jumpstart’s early education
			 programming for young children in low-income communities.
			
